Case 2:03-cv-72701-AJT ECF No. 325 filed 02/12/19   PageID.5531   Page 1 of 19




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

MICHAEL WARD,

      Petitioner,                           CASE NO. 2:03-cv-72701

v.                                          HON. ARTHUR J. TARNOW

HUGH WOLFENBARGER,

      Respondent.


                    Respondent’s Supplemental Brief

     Michael Ward filed his habeas petition in 2003, challenging two

1971 controlled substance convictions for which he had long since

served his time. Ward represented to this Court that he had not been

properly informed of his appeal rights, and on that basis this Court

granted a writ of habeas corpus, ultimately ordering the two convictions

vacated.

     The convictions were vacated. A few months later, in November

2004, Ward was granted parole. In July 2005, Ward was arrested in a

motel room, where he was having a “party” with three teenagers. Ward

was naked from the waist down, and there were pornographic videos

and alcohol present as well.
Case 2:03-cv-72701-AJT ECF No. 325 filed 02/12/19   PageID.5532   Page 2 of 19




      Ward pleaded no contest to parole violations, and was returned to

prison. Shortly thereafter, he filed an emergency motion asking this

Court to reopen the case and alleging that the Parole Board was

continuing to hold the expunged convictions against him and that the

State was not in compliance with this Court’s order granting habeas

relief.

      In fact, the convictions have been vacated, and the State is in

compliance. It is unfortunately true that, despite great efforts to

prevent it, references to the expunged convictions do appear on

documents Ward requests MDOC to generate. But this does not show

that Ward is being unconstitutionally confined, and it does not mean

that he is entitled to the extreme remedy of unconditional release.

      I.   Ward must show that the 1971 convictions are
           actually being considered by the Parole Board in his
           parole determinations.

      The crux of this case is Ward’s claim that, although the expunged

1971 convictions were vacated, the Parole Board has nonetheless

considered them and used them against him to deny him a second

parole. Ward has presented evidence that, despite the great lengths the

MDOC has gone to to wipe out any trace of the 1971 convictions, they

still appear sometimes in documents Ward requests from the MDOC.
                                  2
Case 2:03-cv-72701-AJT ECF No. 325 filed 02/12/19   PageID.5533   Page 3 of 19




     Ward argues that he does not need to show that he is actually

being denied parole based on the 1971 convictions—that the mere

presence of references to the convictions in his file establishes the

constitutional violation and entitles him to release. Ward is mistaken.

To obtain relief, Ward must show that “he is in custody in violation of

the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2254(a). If Ward is not being denied parole because of these expunged

convictions, then he is not in custody because of them.

     Essentially, what Ward seeks is a windfall. Habeas relief does not

exist to punish a state agency that finds itself unable to fully send

historical facts down the memory hole. It exists to relieve prisoners of

unconstitutional confinement. Under Ward’s logic, any prisoner denied

parole, no matter how unqualified for it—can be freed by a federal court

if he can show that a stray reference to a vacated or expunged

conviction appears somewhere in his file where a Parole Board member

might have looked at it.

     This rule goes too far. To grant Ward the extraordinary relief he

is seeking, this Court should assure itself that the expunged convictions

are somehow contributing to Ward’s continued incarceration. Because


                                     3
Case 2:03-cv-72701-AJT ECF No. 325 filed 02/12/19   PageID.5534   Page 4 of 19




they are not, this Court should deny Ward’s motions and once again

close the case.

     II.   Ward cannot show that the Parole Board is using the
           1971 convictions to deny him parole.

     One compelling piece of evidence that Ward is not being denied

parole due to the expunged 1971 convictions is the fact that the Parole

Board has already granted him parole. If the Parole Board were (a)

willing to impermissibly consider expunged convictions in making its

decision, and (b) concerned about Ward’s suitability for parole based on

the fact that he used marijuana and LSD as a teenager, then it ought to

have denied him parole in 2004. Instead, it granted him parole, which

indicates either that it did not consider the expunged convictions, or did

not care about them, or—which is most likely—that it did not consider

them and would not have cared about them if it had.

     At that point, the choice was Ward’s. If he had complied with the

conditions of his parole, the Parole Board would never even have had

the opportunity to hold his 1971 convictions against him, even if for

some reason it wanted to. Instead, Ward chose to violate the trust the

Board had placed in him. And he did not do so in a minor way such as

failing to check in with his parole officer or not keeping his address

                                     4
Case 2:03-cv-72701-AJT ECF No. 325 filed 02/12/19   PageID.5535   Page 5 of 19




updated. As described above, Ward’s parole violation consisted of

bringing three teenagers to a hotel and exposing them to alcohol,

pornography, and himself.

     And this is why the second compelling piece of evidence that Ward

is not being denied parole due to the 1971 convictions is the fact that

Ward violated parole in such an extreme manner.

     In all of Ward’s parole reviews since this time, two facts have

loomed large—the fact that he is serving a life sentence for his crime,

and the fact that he broke his promise the first time he was granted

parole. In comparison to this, two more than 35-year-old convictions for

relatively minor felonies are a virtual non-factor. Again, the Parole

Board already demonstrated that these convictions were no bar to

parole, whether due to their expungement or their age and lack of

severity, or both.

     In order to show entitlement to relief, Ward needs this Court to

believe that the Parole Board was willing to look past his 1981

conviction for trafficking almost two million dollars’ worth of cocaine,

and even willing to look past his violation of the Board’s trust by being

half-naked in a hotel with teenagers, alcohol, and pornography, but just


                                     5
Case 2:03-cv-72701-AJT ECF No. 325 filed 02/12/19   PageID.5536   Page 6 of 19




could not get past the fact that he possessed marijuana and LSD as a

teenager.

        A third compelling piece of evidence against Ward’s arguments is

the fact that he has other prior controlled substance convictions—two in

Texas and one in Illinois. (5/2017 Case Summary Report at 4; 7/2012

Case Summary Report at 4.) This is not a case in which the Parole

Board might be improperly considering two prior convictions when it

should be considering the parole of a first-time offender.

        The State has attached to this brief the four case summary reports

for Ward’s last four file reviews: conducted in July 2007, October 2007,

July 2012, and May 2017. Although the Parole Board member

reviewing a prisoner’s file has access to a great deal of information

(including, as Ward points out, documents that unfortunately include

the 1971 convictions), no person could examine every page and

incorporate it into a decision. The case summary reports are a

distillation of the relevant information the reviewing Parole Board

member looked at (whether it was used as a basis for the decision or

not).

        None of the case summary reports for the last four file reviews

identifies the 1971 convictions. The two most recent reports, May 2017
                                    6
Case 2:03-cv-72701-AJT ECF No. 325 filed 02/12/19   PageID.5537   Page 7 of 19




and July 2012, state, “(‘A1’ and ‘A2’ were expunged.)” (5/2017 Case

Summary Report at 4; 7/2012 Case Summary Report at 4.) Even if the

Parole Board members reviewing Ward’s file ran across any stray

references to the expunged convictions in Ward’s file, those members

were indisputably on notice that those convictions were expunged, and

could not be considered in making a parole decision. And the

convictions themselves are not even described in the reports. The 2012

and 2017 reports simply refer to them as “A1” and “A2.” The two 2007

reports do not identify the 1971 convictions at all; they simply say that

Ward’s criminal history “Includes drug/alcohol related crimes.”

(10/2007 Case Summary Report at 4; 7/2007 Case Summary Report at

4.)

      While this latter fact might be problematic if the 1971 convictions

were Ward’s only prior brush with the law, they were not. As the July

2012 and May 2017 reports point out, Ward has a criminal history

outside of Michigan, including “Smuggling Marijuana (Brown[s]ville,

TX), Poss of Marijuana (IL) Poss W/I to Dist Marijuana 5 yr Prison

term. (San[ An]tonio, TX, 3 Cts Distrib/Poss W/Intent to Dist Cocaine.”

(5/2017 Case Summary Report at 4; 7/2012 Case Summary Report at 4.)

So, there is nothing inaccurate about saying, even without the
                                    7
Case 2:03-cv-72701-AJT ECF No. 325 filed 02/12/19   PageID.5538   Page 8 of 19




expunged convictions, that Ward has a criminal history that “[i]ncludes

drug/alcohol related crimes.”

     And beyond that, the two Parole Board members who conducted

Ward’s last two file reviews have attested in affidavits that they were

unaware of the nature of Ward’s expunged convictions. (See Exh. 1, Aff.

of Anthony E.O. King, at 1-3; Exh. 2, Aff. of Edwin Heap, at 1-3.) Even

if they had been aware that the two convictions were from 1971, they

would not have considered them in their review. (Id.) Further, they

attest that even if they had considered the expunged convictions in

their review, it would not have made a difference to their final

recommendation. (Id.) Specifically, both King and Heap indicate that

because of the age and severity of the 1971 convictions, they would have

made no impact on their decision. Instead, they focused on Ward’s prior

parole failure and subsequent institutional record in making their

respective recommendations. (Id.)

     III. A “B Prefix” has no significance in the consideration
          of a prisoner for parole.

     Ward has also asserted that the fact that he has a “B prefix”

before his prisoner number adversely affects is chances for parole. He is

mistaken. The prefix indicates that Ward is serving his second term of

                                     8
Case 2:03-cv-72701-AJT ECF No. 325 filed 02/12/19   PageID.5539   Page 9 of 19




incarceration in a Michigan prison. And this is true—regardless

whether Ward’s A-prefix convictions (the expunged 1971 drug

convictions) were vacated, it remains a matter of historical fact that he

served time in MDOC custody for those convictions.

     But a prisoner’s prefix is not a reliable proxy for his criminal

history, and Parole Board members (who have access to a prisoner’s

actual criminal history) do not rely on the prefix in making parole

decisions. (Exh. 1, Aff. of Anthony E.O. King, at 2, ¶9; Exh. 2, Aff. of

Edwin Heap, at 2, ¶9.) A prisoner could have a lengthy criminal history

that includes sentences served in Michigan jails, in federal prison, or in

the prisons and jails of other states and foreign countries, and still have

an A prefix. And conversely, a prisoner could have served multiple

sentences in MDOC custody that were later overturned, expunged, or

pardoned, and that prisoner could have a B, C, D, or higher prefix

without any prior convictions.

     Not only that, but a B or higher prefix does not contain any

information about how long the earlier sentence or sentences were, or

for how many crimes they were served, or what the crimes were. One

prisoner could serve 30 years for assault with intent to murder, torture,

armed robbery, criminal sexual conduct and the like, and another could
                                  9
Case 2:03-cv-72701-AJT ECF No. 325 filed 02/12/19   PageID.5540   Page 10 of 19




serve two years for a third-offense operating while intoxicated. When

those two prisoners return to MDOC custody for their second period of

incarceration, they will both have B prefixes.

     For all of these reasons, it does not make sense for members of the

Parole Board to consider the prisoner’s prefix as containing any useful

information for their decision. To use the B prefix would be to make a

guess about the prisoner’s criminal history that could overstate the

history (by counting sentences for an expunged conviction) or

understate the history (by omitting out-of-state sentences). And in fact,

Ward’s B prefix does both. The Parole Board has access to the

prisoner’s actual criminal history and does not need to rely on this

unreliable proxy.

     And in fact, as noted above, parole members King and Heap did

not rely on the prefix in considering Ward for parole. (Exh. 1, Aff. of

Anthony E.O. King, at 2, ¶9; Exh. 2, Aff. of Edwin Heap, at 2, ¶9.)

Thus, Ward cannot demonstrate that he is in custody on the basis of his

B prefix, and he is not entitled to any relief on this basis.




                                     10
Case 2:03-cv-72701-AJT ECF No. 325 filed 02/12/19   PageID.5541   Page 11 of 19




     IV.   One factor the Parole Board may consider in making
           a parole decision is a prisoner’s refusal to accept
           responsibility for his past misconduct.

     Ward devotes several pages of his pro se brief to explaining why

his violation of parole was not that bad and should not be used by the

Parole Board as a basis to continue to deny him parole. First of all, the

argument is irrelevant. If Ward could show that the Parole Board is not

using his parole violation to deny his second parole, then it might

strengthen his argument that the Board is relying on something else.

But for Ward to attempt to show that the Parole Board should not (in

his opinion) be using his parole violation to deny his second parole is

meaningless—if the Board is relying on the parole violation, that is

evidence that it is not relying on the expunged convictions. As the

affidavits bear out, Ward’s previous parole failure was considered by the

parole board members. For King, Ward had done enough time for the

acts he committed when he violated his parole. (Exh. 1, Aff. of Anthony

E.O. King, at 2, ¶12.) Therefore, he expressed interest in parole. For

Heap, Ward’s violation of his parole, and its “egregious” nature, led him

to express no interest in parole. (Exh. 2, Aff. of Edwin Heap, at 2, ¶11.)

     But this is relevant in another respect. Ward seeks to retell this

old story in a way that minimizes his culpability and casts doubt on the
                                   11
Case 2:03-cv-72701-AJT ECF No. 325 filed 02/12/19   PageID.5542   Page 12 of 19




victims. Ward had the opportunity to contest the accusations and (if he

indeed did nothing wrong) to avoid parole revocation and criminal

liability altogether. (Indeed, according to Ward, the criminal charges

against him were dismissed for lack of probable cause, so there was no

need for him to plead to the parole violations to avoid criminal liability.)

Ward declined to contest the accusations.

     Now, he wants to relitigate what he declined to litigate some 13

years ago. He says that the parole violation charges to which he

pleaded no-contest are “fatally factually flawed,” and contends that he

never exposed himself to any of the teenagers, but only unintentionally

to the “trespassing parents.” (Pro Se Br. at 36.) He contends that he

“never should have been placed back in prison as an alleged PV. He did

no wrong, in the eyes of the law.” (Id. at 38.)

     The Parole Board is required by statute to consider “the prisoner’s

mental and social attitude,” as part of its consideration as to whether to

grant a prisoner parole. Mich. Comp. Laws § 791.233(1)(a). By

regulation, the Board must consider “[t]he prisoner’s personal history

and growth, including . . . [d]emonstrated willingness to accept

responsibility for past behavior.” Mich. Admin. Code R.

791.7715(2)(d)(i). Ward has demonstrated, at best, an inconsistent
                                 12
Case 2:03-cv-72701-AJT ECF No. 325 filed 02/12/19   PageID.5543   Page 13 of 19




willingness to accept responsibility for past behavior. Indeed, his brief

to this Court insisting that he “did no wrong” is a perfect example of

that inconsistency.

     V.    The presence of the expunged convictions on Ward’s
           parole violation worksheet, while improper, did not
           prejudice Ward.

     Ward has attached as Exhibit F to his counsel brief (PageID

#3840) a Parole Violation Worksheet and Decision form that lists the

1971 convictions and does not contain any indication that they were

expunged. While the State does not contest that those convictions

should not have appeared on that form, Ward cannot show any

prejudice from this error. The form in question was not used to inform

any decision to grant or deny parole. It is a parole violation worksheet.

The only way the presence of the convictions on the worksheet might

have prejudiced Ward is if there had been some possibility that Ward

would not be returned to prison despite his serious violations, but that

it was the 35-year-old low-severity marijuana and LSD convictions for

which Ward had already served his time that were being used against

him. The idea that Ward was returned to prison based on the expunged

convictions is, if possible, even more implausible than the idea that that

he has been denied parole based on the expunged convictions.
                                  13
Case 2:03-cv-72701-AJT ECF No. 325 filed 02/12/19   PageID.5544   Page 14 of 19




     VI.   Ward has not shown any retaliation, vindictiveness,
           or appearance of vindictiveness.

     Ward also asserts that he is the victim of vindictiveness on the

part of the Parole Board. This is false. Ward mostly supports this

claim by telling uncorroborated stories about his stay in prison. (Exs.

5h–5j to Ward’s pro se Br., PageID # 4328–39.) Some of these stories, if

true, are troubling. Others less so. But what none of them demonstrate

is that Ward is being denied parole based on his expunged convictions.

If Ward feels he is being mistreated in prison, his recourse is a lawsuit

under 42 U.S.C. § 1983. These claims of vindictive retaliation are

complaints about the conditions of his confinement, not the fact or

duration of the confinement.

     The State does not concede that any of Ward’s allegations are

true. Nor does the State concede that any of the allegations, if true,

violate Ward’s constitutional rights. But even assuming any of them

were true, they are not cognizable in a habeas action. “Congress has

determined that habeas corpus is the appropriate remedy for state

prisoners attacking the validity of the fact or length of their

confinement[.]” Preiser v. Rodriguez, 411 U.S. 475, 490 (1973). Ward’s



                                     14
Case 2:03-cv-72701-AJT ECF No. 325 filed 02/12/19   PageID.5545   Page 15 of 19




action properly attacks the length of his confinement, but his

vindictiveness arguments do not.

     VII. The fact that the Parole Board must hold a public
          hearing before granting Ward parole is not a sign of
          vindictiveness or abuse of power.

     Ward complains that the Parole Board is abusing its power by

insisting that it is required to hold a public hearing before granting him

parole. Ward says that, because the Parole Board already held a public

hearing, it need not hold another one. His argument is legally

meritless.

     “A decision to grant or deny parole to the prisoner must not be

made until after a public hearing . . . .” Mich. Comp. Laws

§ 791.234(8)(c). Ward had a public hearing before his first grant of

parole. Now he seeks another grant of parole, and, if the process goes

that far, he will need another public hearing. The idea that a second

hearing would be redundant is patently wrong. Fifteen years have

passed since the first public hearing. Much has happened since then,

most significantly the choices Ward made when he violated his parole.

     Ward claims that the Parole Board has “admit[ted] it has NO

STATUTORY AUTHORITY to require a redundant second public

hearing[.]” (Pro Se Br. at 33, PageID # 4254.) This is false, and it is
                                  15
Case 2:03-cv-72701-AJT ECF No. 325 filed 02/12/19   PageID.5546   Page 16 of 19




based on a misreading of a letter Ward received from the Parole Board.

The letter (Exhibit 136 to Ward’s Pro Se Brief, PageID # 4637) says that

“MCL 791.234 does not specifically address the issue of a prisoner with

a life sentence having a second public hearing in the event he/she is

returned to prison for a parole violation.” And this is true—the

statutory language does not specifically distinguish between a first

grant of parole, a second grant of parole, and so on. But it does not

follow from this that the provisions of the statute only apply to a first

grant of parole.

     The statutory authority—indeed, duty—to conduct a public

hearing is the same for a second grant of parole as it is for a first. It

comes from § 791.234(8)(c). And, as the letter Ward cites in support of

his argument says, “The Parole Board is required by statute to consider

all relevant facts and circumstances regarding each case before them[.]”

(Ex. 136 to Ward’s Pro Se Brief, PageID # 4637.) It does not make sense

to refuse to hold a statutorily required public hearing that would allow

full consideration of 15 years’ worth of “relevant facts and

circumstances.”




                                     16
Case 2:03-cv-72701-AJT ECF No. 325 filed 02/12/19   PageID.5547   Page 17 of 19




     VIII. While Ward is not entitled to any relief at all, if this
           Court disagrees, it can craft relief that is tailored to
           the violation and not as extreme as an order of
           unconditional release.

     Ward also argues that, as a result of the supposed violation, he is

entitled to nothing less than an unconditional release. This is incorrect.

Although the State contends that Ward has shown no violations at all,

the most he has conceivably shown is a parole process tainted by the

presence of two invalid convictions. When an appellate court reviews a

trial and finds that the jury’s verdict was tainted by the admission of

inadmissible evidence, the court does not order a judgment of acquittal.

The remedy is retrial. And so here—if this Court agrees with Ward’s

implausible argument that his parole proceedings were tainted by the

impermissible consideration of expunged convictions, the remedy is not

release—the remedy is an untainted parole proceeding.

     This Court can take steps to manage the parole consideration

proceeding that, while the State would contend are unduly intrusive,

would still be far less intrusive than declaring the Parole Board

incapable of fairly considering Ward, and would not result in the

windfall of unconditional release.



                                     17
Case 2:03-cv-72701-AJT ECF No. 325 filed 02/12/19   PageID.5548   Page 18 of 19




                     Conclusion and Relief Requested

     For these reasons, the State respectfully requests that this Court

find that the State is in compliance with its order, deny Ward’s pending

motions, and again close this habeas case. If this Court determines that

Ward is entitled to relief, the State respectfully requests that this Court

tailor the relief to the violation, rather than ordering unconditional

release.



                                               Respectfully submitted,

                                               DANA NESSEL
                                               Attorney General

                                               s/Linus Banghart-Linn

                                               Assistant Attorney General
                                               Appellate Division
                                               P.O. Box 30217
                                               Lansing, MI 48909
                                               (517) 335-7655
                                               banghart-
                                               linnl@michigan.gov
                                               P73230
Dated: February 12, 2019




                                     18
Case 2:03-cv-72701-AJT ECF No. 325 filed 02/12/19   PageID.5549   Page 19 of 19




                         Certificate of Service

     I certify that on February 12, 2019, I electronically filed the

foregoing papers with the Clerk of the Court using the ECF system

which will send notification of such filing to the following:

          HONORABLE ARTHUR J. TARNOW
          HARALAMBOS D. MIHAS, PETITIONER ATTORNEY



                                          DANA NESSEL
                                          Attorney General

                                          s/Linus Banghart-Linn

                                          Assistant Attorney General
                                          Appellate Division
                                          P.O. Box 30217
                                          Lansing, MI 48909
                                          (517) 335-7655
                                          banghart-linnl@michigan.gov
                                          P73230




                                     19
